


Exhibit 10.44
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Zogenix, Inc., a Delaware corporation (the “Company”), and Bradley Stuart Galer,
M.D. (“Executive”), and shall be effective as of December 17th, 2013 (the
“Effective Date”).
WHEREAS, the Company desires to employ Executive, and Executive desires to
accept employment with the Company, on the terms and conditions set forth in
this Agreement.
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:
1.Definitions. As used in this Agreement, the following terms shall have the
following meanings:
(a)    “Board” means the Board of Directors of the Company.
(b)    “Bonus” means an amount equal to the average of the bonuses awarded to
Executive for each of the three (3) fiscal years prior to the date of
Executive’s termination of employment, or such lesser number of years as may be
applicable if Executive has not been employed for three (3) full years on the
date of Executive’s termination of employment. For purposes of determining
Executive’s “Bonus,” (i) to the extent Executive received no bonus in any year
due to a failure to meet the applicable performance objectives, such year will
still be taken into account (using zero (0) as the applicable bonus) in
determining Executive’s “Bonus,” and (ii) to the extent Executive was not
employed for an entire fiscal year, the bonus received by Executive for such
fiscal year for purposes of the preceding calculation. If any portion of the
bonuses awarded to Executive consisted of securities or other property, the fair
market value thereof shall be determined in good faith by the Board. In no event
will Executive’s signing bonus pursuant to Section 3(c) below constitute a
“Bonus” for purposes of this definition.
(c)    “California WARN Act” means California Labor Code Sections 1400 et seq.
(d)    “Cause” means any of the following:
(i)     the commission of an act of fraud, embezzlement or dishonesty by
Executive, or the commission of some other illegal act by Executive, that has a
material adverse impact on the Company or any successor or affiliate thereof;
(ii)     a conviction of, or plea of “guilty” or “no contest” to, a felony by
Executive;
(iii)     any unauthorized use or disclosure by Executive of confidential
information or trade secrets of the Company or any successor or affiliate
thereof that has, or may reasonably be expected to have, a material adverse
impact on any such entity;








--------------------------------------------------------------------------------




(iv)     Executive’s gross negligence, insubordination or material violation of
any duty of loyalty to the Company or any successor or affiliate thereof, or any
other material misconduct on the part of Executive;
(v)    Executive’s ongoing and repeated failure or refusal to perform or neglect
of Executive’s duties as required by this Agreement, which failure, refusal or
neglect continues for fifteen (15) days following Executive’s receipt of written
notice from the Board or the Company’s Chief Executive Officer (the “CEO”)
stating with specificity the nature of such failure, refusal or neglect; or
(vi)     Executive’s breach of any Company policy or any material provision of
this Agreement;
provided, however, that prior to the determination that “Cause” under this
Section 1(d) has occurred, the Company shall (A) provide to Executive in
writing, in reasonable detail, the reasons for the determination that such
“Cause” exists, (B) other than with respect to clause (v) above which specifies
the applicable period of time for Executive to remedy his or her breach, afford
Executive a reasonable opportunity to remedy any such breach, (C) provide
Executive an opportunity to be heard prior to the final decision to terminate
Executive’s employment hereunder for such “Cause” and (D) make any decision that
such “Cause” exists in good faith.
The foregoing definition shall not in any way preclude or restrict the right of
the Company or any successor or affiliate thereof to discharge or dismiss
Executive for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Cause.
(e)    “Change in Control” means and includes each of the following:
(i)    a transaction or series of transactions (other than an offering of the
Company’s common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (other than the Company, any of its subsidiaries, an employee benefit
plan maintained by the Company or any of its subsidiaries or a “person” that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act),
of securities of the Company possessing more than fifty percent (50%) of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; or
(ii)     the consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (A) a
merger, consolidation, reorganization, or business combination or (B) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (C) the acquisition of
assets or stock of another entity, in each case other than a transaction:





2

--------------------------------------------------------------------------------




(1)     which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(2)     after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (2) as beneficially owning fifty percent (50%) or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction.
    Notwithstanding the foregoing, a transaction shall not constitute a “Change
in Control” if: (i) its sole purpose is to change the state of the Company’s
incorporation; (ii) its sole purpose is to create a holding company that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction; (iii) it constitutes
the Company’s initial public offering of its securities; or (iv) it is a
transaction effected primarily for the purpose of financing the Company with
cash (as determined by the Board in its discretion and without regard to whether
such transaction is effectuated by a merger, equity financing or otherwise). The
Board shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change in Control of the Company
has occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters thereto.
(f)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the Treasury Regulations and other interpretive guidance issued
thereunder.
(g)    “Good Reason” means the occurrence of any of the following events or
conditions without Executive’s written consent:
(i)    a material diminution in Executive’s authority, duties or
responsibilities;
(ii)    a material diminution in Executive’s base compensation, unless such a
reduction is imposed across-the-board to senior management of the Company;
(iii)    a material change in the geographic location at which Executive must
perform his or her duties (and the parties acknowledge that a relocation of the
Company’s principal executive offices to a location more than fifty (50) miles
from the Company’s then-current offices(excepting reasonable travel on the
Company’s business) shall constitute a material change for purposes of this
clause; or

3

--------------------------------------------------------------------------------




(iv)    any other action or inaction that constitutes a material breach by the
Company or any successor or affiliate of its obligations to Executive under this
Agreement.
Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
ninety (90) days of the occurrence of such event. The Company or any successor
or affiliate shall have a period of thirty (30) days to cure such event or
condition after receipt of written notice of such event from Executive.
(h)    “Involuntary Termination” means (i) Executive’s Separation from Service
by reason of Executive’s discharge by the Company other than for Cause, or (ii)
Executive’s Separation from Service by reason of Executive’s resignation of
employment with the Company for Good Reason. Executive’s Separation from Service
by reason of Executive’s death or discharge by the Company following Executive’s
Permanent Disability shall not constitute an Involuntary Termination.
Executive’s Separation from Service by reason of resignation from employment
with the Company for Good Reason shall be an “Involuntary Termination” only if
such Separation from Service occurs within two (2) years following the initial
existence of the act or failure to act constituting Good Reason. Executive’s
Separation from Service by reason of resignation from employment with the
Company for Good Reason shall be treated as involuntary.
(i)    Executive’s “Permanent Disability” shall be deemed to have occurred if
Executive shall become physically or mentally incapacitated or disabled or
otherwise unable fully to discharge his or her duties hereunder for a period of
ninety (90) consecutive calendar days or for one hundred twenty (120) calendar
days in any one hundred eighty (180) calendar-day period. The existence of
Executive’s Permanent Disability shall be determined by the Company on the
advice of a physician chosen by the Company and the Company reserves the right
to have Executive examined by a physician chosen by the Company at the Company’s
expense.
    (j)     “Separation from Service,” with respect to Executive, means
Executive’s “separation from service,” as defined in Treasury Regulation Section
1.409A-1(h).    
(k)    “Stock Awards” means all stock options, restricted stock and such other
awards granted pursuant to the Company’s stock option and equity incentive award
plans or agreements and any shares of stock issued upon exercise thereof.
(l)    “WARN Act” shall mean the Worker Adjustment and Retraining Notification
Act, 29 U.S.C. Sections 2101 et seq., and the Department of Labor regulations
thereunder.
2.    Services to Be Rendered.
(a)    Duties and Responsibilities. Executive shall serve as Executive Vice
President and Chief Medical Officer of the Company. In the performance of such
duties, Executive shall report directly to the President and shall be subject to
the direction of the President and to such limits upon Executive’s authority as
the President may from time to time impose. In the event of the President’s
incapacity or unavailability, Executive shall be subject

4

--------------------------------------------------------------------------------




to the direction of the CEO. Executive hereby consents to serve as an officer
and/or director of the Company or any subsidiary or affiliate thereof without
any additional salary or compensation, if so requested by the President.
Executive shall be employed by the Company on a full time basis. Executive’s
primary place of work shall be the Company’s facility in San Diego, California,
or such other locations designated by the President from time to time. Executive
shall also render services at such other places within or outside the United
States as the President may direct from time to time. Executive shall be subject
to and comply with the policies and procedures generally applicable to senior
executives of the Company to the extent the same are not inconsistent with any
term of this Agreement.
(b)    Exclusive Services. Executive shall at all times faithfully,
industriously and to the best of his or her ability, experience and talent
perform to the satisfaction of the Board and the CEO all of the duties that may
be assigned to Executive hereunder and shall devote substantially all of his or
her productive time and efforts to the performance of such duties. Subject to
the terms of the Proprietary Information and Inventions Agreement referred to in
Section 5(b), this shall not preclude Executive from devoting time to personal
and family investments or serving on community and civic boards, or
participating in industry associations, provided such activities do not
interfere with his or her duties to the Company, as determined in good faith by
the President. Executive agrees that he or she will not join any boards, other
than community and civic boards (which do not interfere with his or her duties
to the Company), without the prior approval of the President.
3.Compensation and Benefits. The Company shall pay or provide, as the case may
be, to Executive the compensation and other benefits and rights set forth in
this Section 3.
(a)Base Salary. The Company shall pay to Executive a base salary of $335,000 per
year, payable in accordance with the Company’s usual pay practices (and in any
event no less frequently than monthly). Executive’s base salary shall be subject
to review annually by and at the sole discretion of the Compensation Committee
of the Board or its designee.
(b)Bonus. Commencing in 2014, Executive shall participate in any bonus plan that
the Board or its designee may approve for the senior executives of the Company.
Executive’s target bonus under the Company’s annual bonus plan shall be
forty-five percent (45%) of Executive’s base salary.
(c)     Signing Bonus. Executive shall be entitled to a one-time cash signing
bonus in the amount of $60,000, payable on the first regularly scheduled payroll
date of the Company that is at least ten (10) days following the Effective Date.
If Executive voluntarily terminates his employment without Good Reason prior to
the first anniversary of the Effective Date, Executive shall repay to the
Company a pro rata portion of the foregoing signing bonus based on the number of
days elapsed during the period commencing on the Effective Date and ending on
the first anniversary of the Effective Date. The Company will have the right to
offset such amounts against any compensation otherwise payable to Executive on
the date of Executive’s termination of employment.
(d)     Relocation.

5

--------------------------------------------------------------------------------




(i)     The Company expects Executive to relocate his principal place of
residence from Pennsylvania to the San Diego, California metropolitan area on or
before June 30, 2015. In furtherance of Executive’s relocation, the Company
shall pay for or reimburse Executive in accordance with the Company’s written
expense reimbursement policies and procedures for (i) the movement of
Executive’s reasonable household goods, which includes two automobiles
(excluding extraordinary or unusual moving costs such as boat, recreational
vehicle, playground equipment), (ii) reimbursement for up to total of six (6)
round trip tickets for house hunting trips to San Diego for Executive, his
spouse and/or his dependent children, (iii) reimbursement for transportation for
Executive, his spouse and his dependent children from Pennsylvania to San Diego,
California, and (iv) reasonable and customary realtor costs incurred by
Executive in connection with the purchase of Executive’s residence in San Diego
California and the sale of Executive’s residence in Pennsylvania (collectively,
the “Relocation Reimbursement”).
(ii)    In addition, the Company shall pay to Executive a tax gross-up (the “Tax
Gross-Up”) for any federal and state income and employment taxes Executive is
required to pay resulting from the Relocation Reimbursement and from the Tax
Gross-Up, which Tax Gross-Up shall be paid in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(v). The Relocation Reimbursement and any Tax
Gross-Up shall be subject to an aggregate cap of $100,000. All amounts eligible
for the Relocation Reimbursement must be incurred by and paid to Executive
during the term of his employment with the Company. The Relocation Reimbursement
and the Tax Gross-Up shall be paid to Executive within thirty (30) days
following the Company’s receipt of a written request for such reimbursement, but
subject to receipt by the Company of supporting receipts and/or documentation
and/or receipts in form and substance reasonably acceptable to the Company. If
Executive voluntarily terminates his employment without Good Reason prior to
June 30, 2015, Executive shall repay to the Company a pro rata portion of the
Relocation Reimbursement and any Tax Gross-Up based on the number of days
elapsed in the one-year period ending on June 30, 2015. The Company will have
the right to offset such amounts against any compensation otherwise payable to
Executive on the date of Executive’s termination of employment.
(iii)     In addition to the foregoing, during the period commencing on the
Effective Date and ending on the earlier of (A) the date Executive relocates his
primary residence to the San Diego, California area or (B) June 30, 2015, the
Company will pay for or reimburse Executive for temporary housing in the San
Diego, California area, subject to the Company’s prior approval of Executive’s
temporary housing arrangements.
(e)     Benefits. Executive shall be entitled to participate in benefits under
the Company’s benefit plans and arrangements, including, without limitation, any
employee benefit plan or arrangement made available in the future by the Company
to its senior executives, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. The
Company shall have the right to amend or delete any such benefit plan or
arrangement made available by the Company to its senior executives and not
otherwise specifically provided for herein; provided, that any reduction of
Executive’s benefits such that Executive’s benefits are, in the aggregate,
materially less favorable to Executive than those benefits offered to Executive
as of the Effective Date shall be considered a material breach of this Agreement
by the Company.
 

6

--------------------------------------------------------------------------------




(f)Expenses. The Company shall reimburse Executive for reasonable out-of-pocket
business expenses incurred in connection with the performance of his or her
duties hereunder, subject to (i) such policies as the Company may from time to
time establish, (ii) and Executive furnishing the Company with evidence in the
form of receipts satisfactory to the Company substantiating the claimed
expenditures, (iii) Executive receiving advance approval from the President in
the case of expenses for travel outside of North America, and (iv) Executive
receiving advance approval from the President in the case of expenses (or a
series of related expenses) in excess of $5,000.
(g)Paid Time Off. Executive shall be entitled to such periods of paid time off
(“PTO”) each year as provided from time to time under the Company’s PTO policy
and as otherwise provided for senior executive officers; specifically
twenty-five (25) days PTO plus standard Company holidays.
(h)Equity Plans. Executive shall be entitled to participate in any equity or
other employee benefit plan that is generally available to senior executive
officers, as distinguished from general management, of the Company. Except as
otherwise provided in this Agreement, Executive’s participation in and benefits
under any such plan shall be on the terms and subject to the conditions
specified in the governing document of the particular plan.
(i)Stock Award Acceleration.
(i)    In the event of a Change in Control, the vesting and exercisability of
fifty percent (50%) of Executive’s outstanding unvested Stock Awards shall be
automatically accelerated effective immediately prior to the consummation of
such Change in Control.
(ii)    In the event of Executive’s Involuntary Termination or Executive’s
Separation from Service by reason of Executive’s death or discharge by the
Company following Executive’s Permanent Disability, the vesting and/or
exercisability of each of Executive’s outstanding unvested Stock Awards shall be
automatically accelerated on the date of Executive’s Separation from Service as
to the number of Stock Awards that would vest over the twelve (12) month period
following the date of Executive’s Separation from Service had Executive remained
continuously employed by the Company during such period.
(iii)    In the event of Executive’s Involuntary Termination within three (3)
months prior to or twelve (12) months following a Change in Control, the vesting
and/or exercisability of any outstanding unvested portions of such Stock Awards
shall be automatically accelerated on the later of (A) the date of Executive’s
Separation from Service and (B) the date of the Change in Control. In addition,
with respect to Stock Awards granted to Executive on or after the Effective
Date, such Stock Awards may be exercised by Executive (or Executive’s legal
guardian or legal representative) until the latest of (A) three (3) months after
the date of Executive’s Separation from Service, (B) with respect to any portion
of the Stock Awards that become exercisable on the date of a Change in Control
pursuant to this Section 3(i)(iii), three (3) months after the date of the
Change in Control, or (C) such longer period as may be specified in the
applicable Stock Award agreement; provided, however, that in no event shall any
Stock Award remain exercisable beyond the original outside expiration date of
such Stock Award.

7

--------------------------------------------------------------------------------




(iv)    The vesting pursuant to clauses (i), (ii) and (iii) of this Section 3(i)
shall be cumulative. The foregoing provisions are hereby deemed to be a part of
each Stock Award and to supersede any less favorable provision in any agreement
or plan regarding such Stock Award.
4.    Severance. Executive shall be entitled to receive benefits upon a
Separation from Service only as set forth in this Section 4:
(a)    At-Will Employment; Termination. The Company and Executive acknowledge
that Executive’s employment is and shall continue to be at-will, as defined
under applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason, with or without
notice. If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided in this Agreement. Executive’s employment under this Agreement
shall be terminated immediately on the death of Executive.
(b)    Separation from Service by Death or Following Permanent Disability.
Subject to Sections 4(e) and 9(o) and Executive’s continued compliance with
Section 5, in the event of Executive’s Separation from Service as a result of
Executive’s death or discharge by the Company following Executive’s Permanent
Disability, Executive or Executive’s estate, as applicable, shall be entitled to
receive, in lieu of any severance benefits to which Executive or Executive’s
estate may otherwise be entitled under any severance plan or program of the
Company, the benefits provided below, which, with respect to clause (ii) below
will be payable in a lump sum within ten (10) days following the effective date
of Executive’s Release (or, in the event of Executive’s incapacity as a result
of his or her Permanent Disability, the Release executed by Executive’s legal
representative) (or, in the event of Executive’s death, within ten (10) days
following the date of Executive’s death):
(i)    the Company shall pay to Executive or Executive’s estate, as applicable,
Executive’s fully earned but unpaid base salary, when due, through the date of
Executive’s Separation from Service at the rate then in effect, plus all other
benefits, if any, under any Company group retirement plan, nonqualified deferred
compensation plan, equity award plan or agreement (other than any such plan or
agreement pertaining to Stock Awards whose treatment is prescribed by Section
3(i) above), health benefits plan or other Company group benefit plan to which
Executive or Executive’s estate may be entitled pursuant to the terms of such
plans or agreements at the time of Executive’s Separation from Service;
(ii)    Executive or Executive’s estate, as applicable, shall be entitled to
receive severance pay in an amount equal to twelve (12) multiplied by
Executive’s monthly base salary as in effect immediately prior to the date of
Executive’s Separation from Service; and
(iii)     for the period beginning on the date of Executive’s Separation from
Service and ending on the date which is twelve (12) full months following the
date of Executive’s Separation from Service (or, if earlier, (1) the date on
which the applicable continuation period under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) expires or (2) the date
Executive becomes eligible to receive the equivalent or increased healthcare
coverage from a subsequent employer) (such period, the “COBRA



8

--------------------------------------------------------------------------------




Coverage Period”), if Executive and/or his or her eligible dependents who were
covered under the Company’s health insurance plans as of the date of Executive’s
Separation from Service elect to have COBRA coverage and are eligible for such
coverage, the Company shall reimburse Executive or his or her estate, as
applicable, on a monthly basis for an amount equal to (A) the monthly premium
Executive and/or his or her covered dependents, as applicable, are required to
pay for continuation coverage pursuant to COBRA for Executive and/or his or her
eligible dependents, as applicable, who were covered under the Company’s health
plans as of the date of Executive’s Separation from Service (calculated by
reference to the premium as of the date of Executive’s Separation from Service)
less (2) the amount Executive would have had to pay to receive group health
coverage for Executive and/or his or her covered dependents, as applicable,
based on the cost sharing levels in effect on the date of Executive’s Separation
from Service. If any of the Company’s health benefits are self-funded as of the
date of Executive’s Separation from Service, or if the Company cannot provide
the foregoing benefits in a manner that is exempt from Section 409A (as defined
below) or that is otherwise compliant with applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), instead of providing
the reimbursements as set forth above, the Company shall instead pay to
Executive or his or her estate, as applicable, the foregoing monthly amount as a
taxable monthly payment for the COBRA Coverage Period (or any remaining portion
thereof). Executive or his or her estate, as applicable, shall be solely
responsible for all matters relating to continuation of coverage pursuant to
COBRA, including, without limitation, the election of such coverage and the
timely payment of premiums.
(c)    Severance Upon Involuntary Termination. Subject to Sections 4(e) and 9(o)
and Executive’s continued compliance with Section 5, if Executive’s employment
is Involuntarily Terminated, Executive shall be entitled to receive, in lieu of
any severance benefits to which Executive may otherwise be entitled under any
severance plan or program of the Company, the benefits provided below, which,
with respect to clause (ii) below will be payable in a lump sum within ten (10)
days following the effective date of Executive’s Release:
(i)    the Company shall pay to Executive his or her fully earned but unpaid
base salary, when due, through the date of Executive’s Involuntary Termination
at the rate then in effect, plus all other benefits, if any, under any Company
group retirement plan, nonqualified deferred compensation plan, equity award
plan or agreement (other than any such plan or agreement pertaining to Stock
Awards whose treatment is prescribed by Section 3(i) above), health benefits
plan or other Company group benefit plan to which Executive may be entitled
pursuant to the terms of such plans or agreements at the time of Executive’s
Involuntary Termination;
(ii)    Executive shall be entitled to receive severance pay in an amount equal
to twelve (12) multiplied by Executive’s monthly base salary as in effect
immediately prior to the date of Executive’s Involuntary Termination; and
(iii)     for the COBRA Coverage Period, if Executive and his or her eligible
dependents who were covered under the Company’s health insurance plans as of the
date of Executive’s Involuntary Termination elect to have COBRA coverage and are
eligible for such coverage, the Company shall reimburse Executive on a monthly
basis for an amount equal to (A) the monthly premium Executive is required to
pay for continuation coverage pursuant to

9

--------------------------------------------------------------------------------




COBRA for Executive and his or her eligible dependents who were covered under
the Company’s health plans as of the date of Executive’s Involuntary Termination
(calculated by reference to the premium as of the date of Executive’s
Involuntary Termination) less (2) the amount Executive would have had to pay to
receive group health coverage for Executive and his or her covered dependents
based on the cost sharing levels in effect on the date of Executive’s
Involuntary Termination. If any of the Company’s health benefits are self-funded
as of the date of Executive’s Involuntary Termination, or if the Company cannot
provide the foregoing benefits in a manner that is exempt from Section 409A (as
defined below) or that is otherwise compliant with applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), instead of
providing the reimbursements as set forth above, the Company shall instead pay
to Executive the foregoing monthly amount as a taxable monthly payment for the
COBRA Coverage Period (or any remaining portion thereof). Executive shall be
solely responsible for all matters relating to continuation of coverage pursuant
to COBRA, including, without limitation, the election of such coverage and the
timely payment of premiums.
(iv)    Notwithstanding anything to the contrary in this Section 4(c), and
subject to Sections 4(e) and 9(o) and Executive's continued compliance with
Section 5, in the event of Executive's Involuntary Termination during the period
commencing sixty (60) days prior to a Change in Control or twelve (12) months
following a Change in Control, Executive shall be entitled to receive, in
addition to the severance benefits described in clauses (i), (ii) and (iii)
above, an amount equal to Executive’s Bonus for the year in which Executive’s
Involuntary Termination occurs, which amount shall be payable in a lump sum
within ten (10) days following the later of (A) the effective date of
Executive’s Release and (B) the date of the Change in Control.
(d)    Termination for Cause or Voluntary Resignation Without Good Reason. In
the event of Executive’s termination of employment as a result of Executive’s
discharge by the Company for Cause or Executive’s resignation without Good
Reason (other than as a result of Executive’s death or Separation of Service by
reason of discharge by the Company following Executive’s Permanent Disability),
the Company shall not have any other or further obligations to Executive under
this Agreement (including any financial obligations) except that Executive shall
be entitled to receive (i) Executive’s fully earned but unpaid base salary,
through the date of termination at the rate then in effect, and (ii) all other
amounts or benefits to which Executive is entitled under any compensation,
retirement or benefit plan or practice of the Company at the time of termination
in accordance with the terms of such plans or practices, including, without
limitation, any continuation of benefits required by COBRA or applicable law. In
addition, in the event of Executive’s Separation from Service as a result of
Executive’s discharge by the Company for Cause or Executive’s resignation
without Good Reason (other than as a result of Executive’s death or Separation
of Service by reason of discharge by the Company following Executive’s Permanent
Disability), all vesting of Executive’s unvested Stock Awards previously granted
to him or her by the Company shall cease and none of such unvested Stock Awards
shall be exercisable following the date of such termination. The foregoing shall
be in addition to, and not in lieu of, any and all other rights and remedies
which may be available to the Company under the circumstances, whether at law or
in equity.
(e)    Release. As a condition to Executive’s receipt of any post-termination
benefits pursuant to Sections 4(b) and (c) above, Executive (or, in the event of
Executive’s



10

--------------------------------------------------------------------------------




incapacity as a result of his Permanent Disability, Executive’s legal
representative) shall execute and not revoke a general release of all claims in
favor of the Company (the “Release”) in the form attached hereto as Exhibit A.
In the event the Release does not become effective within the fifty-five (55)
day period following the date of Executive’s Separation from Service, Executive
shall not be entitled to the aforesaid payments and benefits.
(f)    Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive’s employment shall cease upon such termination. In
the event of Executive’s termination of employment with the Company, Executive’s
sole remedy shall be to receive the payments and benefits described in this
Section 4. In addition, Executive acknowledges and agrees that he or she is not
entitled to any reimbursement by the Company for any taxes payable by Executive
as a result of the payments and benefits received by Executive pursuant to this
Section 4, including, without limitation, any excise tax imposed by Section 4999
of the Code. Any payments made to Executive under this Section 4 shall be
inclusive of any amounts or benefits to which Executive may be entitled pursuant
to the WARN Act or the California WARN Act.
(g)    No Mitigation. Except as otherwise provided in Section 4(b)(iii) or
4(c)(iii) above, Executive shall not be required to mitigate the amount of any
payment provided for in this Section 4 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by Executive as the result of employment by
another employer or self-employment or by retirement benefits; provided,
however, that loans, advances or other amounts owed by Executive to the Company
may be offset by the Company against amounts payable to Executive under this
Section 4.
(h)    Return of the Company’s Property. In the event of Executive’s termination
of employment for any reason, the Company shall have the right, at its option,
to require Executive to vacate his or her offices prior to or on the effective
date of separation and to cease all activities on the Company’s behalf. Upon
Executive’s termination of employment in any manner, as a condition to
Executive’s receipt of any severance benefits described in this Agreement,
Executive shall immediately surrender to the Company all lists, books and
records of, or in connection with, the Company’s business, and all other
property belonging to the Company, it being distinctly understood that all such
lists, books and records, and other documents, are the property of the Company.
Executive shall deliver to the Company a signed statement certifying compliance
with this Section 4(h) prior to the receipt of any severance benefits described
in this Agreement.
(i)    Waiver of the Company’s Liability. Executive recognizes that his or her
employment is subject to termination with or without Cause for any reason and
therefore Executive agrees that Executive shall hold the Company harmless from
and against any and all liabilities, losses, damages, costs and expenses,
including but not limited to, court costs and reasonable attorneys’ fees, which
Executive may incur as a result of Executive’s termination of employment.
Executive further agrees that Executive shall bring no claim or cause of action
against the Company for damages or injunctive relief based on a wrongful
termination of

11

--------------------------------------------------------------------------------




employment. Executive agrees that the sole liability of the Company to Executive
upon termination of this Agreement shall be that determined by this Section 4.
In the event this covenant is more restrictive than permitted by laws of the
jurisdiction in which the Company seeks enforcement thereof, this covenant shall
be limited to the extent permitted by law.
5.    Certain Covenants.
(a)    Noncompetition. Except as may otherwise be approved by the Board, during
the term of Executive’s employment, Executive shall not have any ownership
interest (of record or beneficial) in, or have any interest as an employee,
salesman, consultant, officer or director in, or otherwise aid or assist in any
manner, any firm, corporation, partnership, proprietorship or other business
that engages in any county, city or part thereof in the United States and/or any
foreign country in a business which competes directly or indirectly (as
determined by the Board) with the Company’s business in such county, city or
part thereof, so long as the Company, or any successor in interest of the
Company to the business and goodwill of the Company, remains engaged in such
business in such county, city or part thereof or continues to solicit customers
or potential customers therein; provided, however, that Executive may own,
directly or indirectly, solely as an investment, securities of any entity which
are traded on any national securities exchange if Executive (i) is not a
controlling person of, or a member of a group which controls, such entity; or
(ii) does not, directly or indirectly, own one percent (1%) or more of any class
of securities of any such entity.
(b)    Confidential Information. Executive and the Company have entered into the
Company’s standard employee proprietary information and inventions agreement
(the “Employee Proprietary Information and Inventions Agreement”). Executive
agrees to perform each and every obligation of Executive therein contained.
(c)    Solicitation of Employees. Executive shall not during the term of
Executive’s employment and for the applicable severance period for which
Executive receives severance benefits following any termination hereof pursuant
to Section 4(b) or (c) above (regardless of whether Executive receives payment
of severance amounts payable thereunder in a lump sum) (the “Restricted
Period”), directly or indirectly, solicit or encourage to leave the employment
of the Company or any of its affiliates, any employee of the Company or any of
its affiliates.
(d)    Solicitation of Consultants. Executive shall not during the term of
Executive’s employment and for the Restricted Period, directly or indirectly,
hire, solicit or encourage to cease work with the Company or any of its
affiliates any consultant then under contract with the Company or any of its
affiliates within one year of the termination of such consultant’s engagement by
the Company or any of its affiliates.
(e)    Rights and Remedies Upon Breach. If Executive breaches or threatens to
commit a breach of any of the provisions of this Section 5 (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

12

--------------------------------------------------------------------------------




(i)    Specific Performance. The right and remedy to have the Restrictive
Covenants specifically enforced by any court having equity jurisdiction, all
without the need to post a bond or any other security or to prove any amount of
actual damage or that money damages would not provide an adequate remedy, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and that money damages will not provide
adequate remedy to the Company; and
(ii)    Accounting and Indemnification. The right and remedy to require
Executive (A) to account for and pay over to the Company all compensation,
profits, monies, accruals, increments or other benefits derived or received by
Executive or any associated party deriving such benefits as a result of any such
breach of the Restrictive Covenants; and (B) to indemnify the Company against
any other losses, damages (including special and consequential damages), costs
and expenses, including actual attorneys’ fees and court costs, which may be
incurred by them and which result from or arise out of any such breach or
threatened breach of the Restrictive Covenants.
(f)    Severability of Covenants/Blue Pencilling. If any court determines that
any of the Restrictive Covenants, or any part thereof, is invalid or
unenforceable, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
If any court determines that any of the Restrictive Covenants, or any part
thereof, are unenforceable because of the duration of such provision or the area
covered thereby, such court shall have the power to reduce the duration or area
of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced. Executive hereby waives any and all right to
attack the validity of the Restrictive Covenants on the grounds of the breadth
of their geographic scope or the length of their term.
(g)    Enforceability in Jurisdictions. The Company and Executive intend to and
do hereby confer jurisdiction to enforce the Restrictive Covenants upon the
courts of any jurisdiction within the geographical scope of such covenants. If
the courts of any one or more of such jurisdictions hold the Restrictive
Covenants wholly unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the Company and Executive that such
determination not bar or in any way affect the right of the Company to the
relief provided above in the courts of any other jurisdiction within the
geographical scope of such covenants, as to breaches of such covenants in such
other respective jurisdictions, such covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.
(h)    Definitions. For purposes of this Section 5, the term “Company” means not
only Zogenix, Inc., but also any company, partnership or entity which, directly
or indirectly, controls, is controlled by or is under common control with
Zogenix, Inc.
6.    Insurance; Indemnification.
(a)    Insurance. The Company shall have the right to take out life, health,
accident, “key-man” or other insurance covering Executive, in the name of the
Company and at the Company’s expense in any amount deemed appropriate by the
Company. Executive shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies.

13

--------------------------------------------------------------------------------




(b)    Indemnification. Executive will be provided with indemnification against
third party claims related to his or her work for the Company as required by
Delaware law. The Company shall provide Executive with directors and officers
liability insurance coverage at least as favorable as that which the Company may
maintain from time to time for members of the Board and other executive
officers.
7.    Arbitration. Any dispute, claim or controversy based on, arising out of or
relating to Executive’s employment or this Agreement shall be settled by final
and binding arbitration in San Diego, California, before a single neutral
arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction. Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules. Each party shall pay the fees of its own attorneys,
the expenses of its witnesses and all other expenses connected with presenting
its case; however, Executive and the Company agree that, to the extent permitted
by law, the arbitrator may, in his or her discretion, award reasonable
attorneys’ fees to the substantially prevailing party; provided, further, that
the prevailing party shall be reimbursed for such fees, costs and expenses
within forty-five (45) days following any such award, but in no event later than
the last day of Executive’s taxable year following the taxable year in which the
fees, costs and expenses were incurred; provided, further, that the parties’
obligations pursuant to this sentence shall terminate on the tenth (10th)
anniversary of the date of Executive’s termination of employment. Other costs of
the arbitration, including the cost of any record or transcripts of the
arbitration, AAA’s administrative fees, the fee of the arbitrator, and all other
fees and costs, shall be borne by the Company. This Section 7 is intended to be
the exclusive method for resolving any and all claims by the parties against
each other for payment of damages under this Agreement or relating to
Executive’s employment; provided, however, that Executive shall retain the right
to file administrative charges with or seek relief through any government agency
of competent jurisdiction, and to participate in any government investigation,
including but not limited to (i) claims for workers’ compensation, state
disability insurance or unemployment insurance; (ii) claims for unpaid wages or
waiting time penalties brought before the California Division of Labor Standards
Enforcement; provided, however, that any appeal from an award or from denial of
an award of wages and/or waiting time penalties shall be arbitrated pursuant to
the terms of this Agreement; and (iii) claims for administrative relief from the
United States Equal Employment Opportunity Commission and/or the California
Department of Fair Employment and Housing (or any similar agency in any
applicable jurisdiction other than California); provided, further, that
Executive shall not be entitled to obtain any monetary relief through such
agencies other than workers’ compensation benefits or unemployment insurance
benefits. This Agreement shall not limit either party’s right to obtain any
provisional remedy, including, without limitation, injunctive or similar relief,
from any court of competent jurisdiction as may


1 The Rules may be found online at:
http://www.adr.org/aaa/faces/rules/searchrules/rulesdetail?doc=ADRSTG_004366&_afrLoop=721106809527652&_afrWindowMode=0&_afrWindowId=sxz1jtpec_119#%40%3F_afrWindowId%3Dsxz1jtpec_119%26_afrLoop%3D721106809527652%26doc%3DADRSTG_004366%26_afrWindowMode%3D0%26_adf.ctrl-state%3Dsxz1jtpec_171

14

--------------------------------------------------------------------------------




be necessary to protect their rights and interests pending the outcome of
arbitration, including without limitation injunctive relief, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel arbitration.
Both Executive and the Company expressly waive their right to a jury trial.
8.    General Relationship. Executive shall be considered an employee of the
Company within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.
9.    Miscellaneous.
(a)    Modification; Prior Claims. This Agreement and the Employee Proprietary
Information and Inventions Agreement set forth the entire understanding of the
parties with respect to the subject matter hereof, supersedes all existing
agreements between them concerning such subject matter, including that certain
offer letter dated November 21, 2013 between the Company and Executive. This
Agreement may be amended or modified only with the written consent of Executive
and an authorized representative of the Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.
(b)    Assignment; Assumption by Successor. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder.  As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.
(c)    Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 3(i), 4, 5, 6, 7 and 9 of this Agreement shall
survive any Executive’s termination of employment.
(d)    Third‑Party Beneficiaries. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement.
(e)    Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

15

--------------------------------------------------------------------------------




(f)    Section Headings. The headings of the several sections in this Agreement
are inserted solely for the convenience of the parties and are not a part of and
are not intended to govern, limit or aid in the construction of any term or
provision hereof.
(g)    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by email, telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to Executive at the address listed on the
Company’s personnel records and to the Company at its principal place of
business, or such other address as either party may specify in writing.
(h)    Severability. All Sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
Sections, clauses or covenants were not contained herein.
(i)    Governing Law and Venue. This Agreement is to be governed by and
construed in accordance with the laws of the State of California applicable to
contracts made and to be performed wholly within such State, and without regard
to the conflicts of laws principles thereof. Except as provided in Sections 5
and 7, any suit brought hereon shall be brought in the state or federal courts
sitting in San Diego, California, the parties hereto hereby waiving any claim or
defense that such forum is not convenient or proper. Each party hereby agrees
that any such court shall have in personam jurisdiction over it and consents to
service of process in any manner authorized by California law.
(j)    Non-transferability of Interest. None of the rights of Executive to
receive any form of compensation payable pursuant to this Agreement shall be
assignable or transferable except through a testamentary disposition or by the
laws of descent and distribution upon the death of Executive. Any attempted
assignment, transfer, conveyance, or other disposition (other than as aforesaid)
of any interest in the rights of Executive to receive any form of compensation
to be made by the Company pursuant to this Agreement shall be void.
(k)    Gender. Where the context so requires, the use of the masculine gender
shall include the feminine and/or neuter genders and the singular shall include
the plural, and vice versa, and the word “person” shall include any corporation,
firm, partnership or other form of association.
(l)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.
(m)    Construction. The language in all parts of this Agreement shall in all
cases be construed simply, according to its fair meaning, and not strictly for
or against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.



16

--------------------------------------------------------------------------------




(n)    Withholding and other Deductions. All compensation payable to Executive
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.
(o)    Code Setion 409A.
(i)    This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the
severance payments payable under Sections 4(b)(ii) and 4(c)(ii) and (iv) shall
be paid no later than the later of: (A) the fifteenth (15th) day of the third
month following Executive’s first taxable year in which such amounts are no
longer subject to a substantial risk of forfeiture, and (B) the fifteenth (15th)
day of the third month following first taxable year of the Company in which such
amounts are is no longer subject to substantial risk of forfeiture, as
determined in accordance with Code Section 409A and any Treasury Regulations and
other guidance issued thereunder. To the extent applicable, this Agreement shall
be interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder. Each series of
installment payments made under this Agreement is hereby designated as a series
of “separate payments” within the meaning of Section 409A of the Code. For
purposes of this Agreement, all references to Executive’s “termination of
employment” shall mean Executive’s Separation from Service.
(ii)    If Executive is a “specified employee” (as defined in Section 409A of
the Code), as determined by the Company in accordance with Section 409A of the
Code, on the date of Executive’s Separation from Service, to the extent that the
payments or benefits under this Agreement are subject to Section 409A of the
Code and the delayed payment or distribution of all or any portion of such
amounts to which Executive is entitled under this Agreement is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
then such portion deferred pursuant to this Section 9(o)(ii) shall be paid or
distributed to Executive in a lump sum on the earlier of (A) the date that is
six (6)-months following Executive’s Separation from Service, (B) the date of
Executive’s death or (C) the earliest date as is permitted under Section 409A of
the Code. Any remaining payments due under the Agreement shall be paid as
otherwise provided herein.
(iii)    To the extent applicable, this Agreement shall be interpreted in
accordance with the applicable exemptions from Section 409A of the Code. If
Executive and the Company determine that any payments or benefits payable under
this Agreement intended to comply with Sections 409A(a)(2), (3) and (4) of the
Code do not comply with Section 409A of the Code, Executive and the Company
agree to amend this Agreement, or take such other actions as Executive and the
Company deem reasonably necessary or appropriate, to comply with the
requirements of Section 409A of the Code and the Treasury Regulations thereunder
(and any applicable transition relief) while preserving the economic agreement
of the parties. To the extent that any provision in this Agreement is ambiguous
as to its compliance with Section 409A of the Code, the provision shall be read
in such a manner that no payments payable under this Agreement shall be subject
to an “additional tax” as defined in Section 409A(a)(1)(B) of the Code.
(iv)    Any reimbursement of expenses or in-kind benefits payable under

17

--------------------------------------------------------------------------------




this Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Executive’s
taxable year following the taxable year in which Executive incurred the
expenses. The amount of expenses reimbursed or in-kind benefits payable during
any taxable year of Executive’s shall not affect the amount eligible for
reimbursement or in-kind benefits payable in any other taxable year of
Executive’s, and Executive’s right to reimbursement for such amounts shall not
be subject to liquidation or exchange for any other benefit.
(v)    In the event that the amounts payable under Sections 4(b)(ii) and
4(c)(ii) and (iv) are subject to Section 409A of the Code and the timing of the
delivery of Executive’s Release could cause such amounts to be paid in one or
another taxable year, then notwithstanding the payment timing set forth in such
sections, such amounts shall not be payable until the later of (A) the payment
date specified in such section or (B) the first business day of the taxable year
following Executive’s Separation from Service.
(Signature Page Follows)







































18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
Zogenix, Inc.


By: /s/ Roger Hawley             
Name:     Roger Hawley                    
Title:     Chief Executive Officer        


Executive
 /s/ Bradley Stuart Galer, M.D.         
Bradley Stuart Galer, M.D.
















































SIGNATURE PAGE TO EMPLOYMENT AGREEMENT







--------------------------------------------------------------------------------




Exhibit A


GENERAL RELEASE OF CLAIMS


[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]


This General Release of Claims (“Release”) is entered into as of this 17th day
of December, 2013, between Bradley Stewart Galer, M.D. (“Executive”), and
Zogenix, Inc., a Delaware corporation (the “Company”) (collectively referred to
herein as the “Parties”).


WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of December 17, 2013 (the “Agreement”);


WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and


WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.


NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he or she would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:


1.    General Release of Claims by Executive.


(a)    Executive, on behalf of himself or herself and his or her executors,
heirs, administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and the employee benefit plans in which Executive is or has been a participant
by virtue of his or her employment with or service to the Company (collectively,
the “Company Releasees”), from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Executive has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Executive’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation,

1

--------------------------------------------------------------------------------




defamation, or liability in tort, and claims of any kind that may be brought in
any court or administrative agency including, without limitation, claims under
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000,
et seq.; the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et
seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Civil Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section
1981, et seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C.
Section 621, et seq. (the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C.
Section 206(d); regulations of the Office of Federal Contract Compliance, 41
C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as amended,
29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; and the California Fair Employment and
Housing Act, California Government Code Section 12940, et seq.


Notwithstanding the generality of the foregoing, Executive does not release the
following claims:


(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
    
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;


(iii)    Claims pursuant to the terms and conditions of the federal law known as
COBRA;
 
(iv)    Claims for indemnity under the bylaws of the Company, as provided for by
California law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company;


(v)    Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Agreement; and


(vi)    Claims Executive may have to vested or earned compensation and benefits.
    
(b)    EXECUTIVE ACKNOWLEDGES THAT he or she HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”



2

--------------------------------------------------------------------------------




BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
he or she MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.


[Note: Clauses (c), (d) and (e) apply only if Executive is age 40 or older at
time of termination]


(c)     Executive acknowledges that this Release was presented to him or her on
the date indicated above and that Executive is entitled to have [twenty-one
(21)][forty-five (45)] days’ time in which to consider it. Executive further
acknowledges that the Company has advised him or her that he or she is waiving
his or her rights under the ADEA, and that Executive should consult with an
attorney of his or her choice before signing this Release, and Executive has had
sufficient time to consider the terms of this Release. Executive represents and
acknowledges that if Executive executes this Release before [twenty-one
(21)][forty-five (45)] days have elapsed, Executive does so knowingly,
voluntarily, and upon the advice and with the approval of Executive’s legal
counsel (if any), and that Executive voluntarily waives any remaining
consideration period.


(d)     Executive understands that after executing this Release, Executive has
the right to revoke it within seven (7) days after his or her execution of it.
Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and Executive does
not revoke the Release in writing. Executive understands that this Release may
not be revoked after the seven (7) day revocation period has passed. Executive
also understands that any revocation of this Release must be made in writing and
delivered to the Company at its principal place of business within the seven (7)
day period.


(e)     Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth (8th) day after his or her
execution of it, so long as Executive has not revoked it within the time period
and in the manner specified in clause (d) above.


(f)    Executive further understands that Executive will not be given any
severance benefits under the Agreement unless this Release is effective on or
before the date that is fifty-five (55) days following the date of Executive’s
termination of employment.


2.    No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees. Executive agrees to
indemnify and hold harmless the Company Releasees from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any such assignment or transfer from Executive.
3.    Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

3

--------------------------------------------------------------------------------




4.    Interpretation; Construction. The headings set forth in this Release are
for convenience only and shall not be used in interpreting this Agreement. This
Release has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Release and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Release. Either party’s failure to enforce any provision
of this Release shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Release.
5.    Governing Law and Venue. This Release will be governed by and construed in
accordance with the laws of the United States of America and the State of
California applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof. Any suit
brought hereon shall be brought in the state or federal courts sitting in San
Diego County, California, the Parties hereby waiving any claim or defense that
such forum is not convenient or proper. Each party hereby agrees that any such
court shall have in personam jurisdiction over it and consents to service of
process in any manner authorized by California law.
6.    Entire Agreement. This Release and the Agreement constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral. This Release may be
amended or modified only with the written consent of Executive and an authorized
representative of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.
7.    Counterparts. This Release may be executed in multiple counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
(Signature Page Follows)


























    

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.


Executive                         Zogenix, Inc.
            
/s/ Bradley Stuart Galer, M.D.         By: /s/ Roger Hawley                 
Print Name: Bradley Stuart Galer, M.D.         Print Name: Roger
Hawley            
Title:     Chief Executive Officer    

